USCA4 Appeal: 22-1179      Doc: 26        Filed: 08/22/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1179


        CURTISS DAVIS, III,

                            Plaintiff - Appellant,

                     v.

        EDWIN C. ROESSLER, JR., Chief of Police; WUSA9 News; THE WASHINGTON
        POST; CLINTON E. BEACH, Officer; JEREMY HOFFMAN, Officer,

                            Defendants - Appellees,

                     and

        SUSAN PEREZ; ANA ELIZABETH RIVERA-CRUZ; PEDRO BONILLA; EL
        CARBONERO, LLC,

                            Defendants.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00992-RDA-TCB)


        Submitted: August 18, 2022                                  Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.
USCA4 Appeal: 22-1179      Doc: 26         Filed: 08/22/2022    Pg: 2 of 3




        Curtiss Davis, III, Appellant Pro Se. Brent J. Schultheis, FAIRFAX COUNTY
        ATTORNEY’S OFFICE, Fairfax, Virginia; Laurin Howard Mills, SAMEK, WERTHER
        & MILLS, LLC, Alexandria, Virginia; Perry F. Austin, Nicholas G. Gamse, WILLIAMS
        & CONNOLLY LLP, Washington, D.C., for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1179      Doc: 26          Filed: 08/22/2022     Pg: 3 of 3




        PER CURIAM:

               Curtiss Davis, III, seeks to appeal the district court’s order granting the motions to

        dismiss filed by certain Defendants in Davis’ pro se civil action. * This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order that Davis seeks to appeal is neither a final

        order, given that litigation on his remaining claims against other Defendants is ongoing,

        nor is it an appealable interlocutory or collateral order. Accordingly, we dismiss this appeal

        for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        DISMISSED




               *
                 As noted in the district court’s order, three of the individual Defendants did not
        file motions to dismiss.

                                                      3